Smith, J.:
By the verdict of the jury it is established that the plaintiff’s injury was caused by the defendant’s negligence without negligence on his part. There is no uniform rule, where streets widen, by which the crosswalk is carried in a direct line across, or by which it is carried diagonally from one sidewalk to the other. The plaintiff might well have assumed that the crosswalk would be a direct continuation of the sidewalk upon the easterly part of Liberty street. His acquaintance with the locality was limitéd. The crosswalk was covered with roily water and concealed. There was no fence upon the adjoining property so as to indicate clearly where the corner of the lot might be. It was not negligent then, as a -matter of law, for him thus to make the attempt to cross, and the finding of: the jury ■ that he was free from negligence cannot be said to be wholly without evidence.
That the defendant was guilty of negligence was properly found. This sluiceway or drain, which was built to carry off the water accumulating at the northeast corner of Meade and Liberty' streets, had been obstructed by the water company, which placed in the middle of the sluiceway an eight-inch pipe. This obstruction the defendant had allowed to exist for upward of five year's with knowledge of the fact that by reason thereof this corner was flooded and the crosswalk thus concealed at the place in question frequently *290every year, and when covered a condition existed which imperiled the safety of travelers upon the street. That this constituted a want of reasonable care on the part of the village authorities would seem clear. ■ The fact that no like accident had happened within six ■ years, while some evidence in support of the defendant’s contention, is not sufficient to overturn the conclusion which the jury has. reached.
The question was fairly and clearly submitted to the jury by the learned trial justice in a charge to which no exception was taken, and we see no reason to reverse their conclusion.
Judgment and order unanimously affirmed, with costs.